IN THE UNITED STATES DISTRlCT COURT
FOR THE EASTERN DISTRlCT OF VIRGINIA
Richmond Division

FRANK ERVlN ALTIZER, JR.,
Petitioner,
v. Civil Action No. 3:19CV36
HAROLD CLARKE,
Respondent.
MEMORANDUM OPINION

 

Frank Ervin Altizer, Jr., a Virginia inmate proceeding pro se, submitted this 28 U.S.C.
§ 2254 Petition (ECF No. l). Altizer challenges his 1973 convictions for rape, abduction, and
sodomy and life sentence in the Circuit Court for the City of Fredericksburg. This Court has
previously denied a 28 U.S.C. § 2254 petition filed by Altizer challenging these convictions See
Altizer v. Padrick, 399 F. Supp. 918 (E. D. Va. 1975).l The matter is before the Court under
preliminary review. See Rules Governing § 225-l Cases in the U.S. Distric! Courts, Rule 4.

l. Summarv of Allegations

Altizer claims that his § 2254 Petition is not a successive, unauthorized, habeas petition
and contends: "l am not challenging the judgment of conviction. l am challenging execution of
sentence.” ( 2254 Pet. l.)2 Whether that may be true or not. Altizer’s claims clearly lacks merit.
Altizer received two life sentences, plus an additional ten years of incarceration. (la'.) Altizer

contends that because the "Code of Virginia had established the reasonable expectation of

 

' Altizer filed the habeas corpus petition as one pursuant to 28 U.S.C. § 2241; however.
the Court reviewed it under 28 U.S.C. § 2254. See Altizer, 399 F. Supp. at 919.

2 The Court employs the pagination assigned by the CM/ECF docketing system. The
Court corrects the capitalization in the quotations from Altizer"s submissions

juristic life of every . . . human being to be 43 years, 1 month, from August 29, 1973,” he has
served longer than his life expectancy and should be released. (Id. at 7.) Altizer also seemingly
argues that the Circuit Court erred in fashioning his two life sentences to mean his life as
opposed to life expectancy.3 As discussed below, these claims lack merit.
lI. Applicable Constraints Upon Habeas Review

In order to obtain federal habeas reliel`, at a minimum, a petitioner must demonstrate that
he is "in custody in violation of the Constitution or laws or treaties of the United States."
28 U.S.C. § 2254(a). The Antiterrorism and Effective Death Penalty Act (“AEDPA"’) of 1996
further circumscribed this Court’s authority to grant relief by way of a writ of habeas corpus.
Specil`ically, “[s]tate court factual determinations are presumed to be correct and may be rebutted
only by clear and convincing evidence.” Gray v, Branker, 529 F.3d 220, 228 (4th Cir. 2008)
(citing 28 U.S.C. § 2254(e)( l )). Additionally, under 28 U.S.C. § 2254(d). a federal court may
not grant a writ of habeas corpus based on any claim that was adjudicated on the merits in state
court unless the adjudicated claim:

(1) resulted in a decision that was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court

of the United States: or

(2) resulted in a decision that was based on an unreasonable determination of the
facts in light of the evidence presented in the State court proceeding

28 U.S.C. § 2254(d). The Supreme Court has emphasized that the question “is not whether a

federal court believes the state court"s determination was incorrect but whether that

 

3 Altizer’s three grounds are truly pan and parcel of the same argument Altizer also
indicates that he raised each of these grounds before the Supreme Court of Virginia, which
rejected them in an opinion dated June 21, 2018. (§ 2254 Pet. 5, l 1-12.)

2

determination was unreasonable_a substantially higher threshold." Schriro i'. Landrigcm, 550

U.S. 465, 473 (2007) (citing Williams v. Taylor. 529 U.S. 362, 410 (2000)).

lll. Analysis

Altizer raised these arguments before the Supreme Court of` Virginia, which rejected them
as meritless:

In his sole claim, petitioner contends he remains imprisoned past the
expiration of his sentence because his two life sentences do not authorize his
imprisonment for the entirety of his “natural life."` Petitioners [sic] explain that,
when his sentences were imposed, former Code § 8~263.1 codified a “Table of life
expectancy” that hypothesized the number of years into the future a person might
live based on their current age and sex (“Expectancy Table”). Petitioner calculates
the Expectancy Table predicted he would live for approximately forty-three
additional years at the time he was sentenced in 1973 and argues that prediction
capped the number of years he was required to serve pursuant to his life sentences.
Thus, petitioner asserts, he should have been released in October 2016.

The Court holds petitioner’s claim is without merit because former Code
§ 8-263.1 had no bearing on the duration of petitioner`s life sentences or his proper
release date. As Code § 8.01-419 does presently, former Code § 8-263.1 provided
that

[w]henever in any case not otherwise specifically provided for, it is

necessary to establish the expectancy of continued life of any person

from any period of such person’s life, . . . the following table shall

be received in all courts and by all persons having power to

determine litigation as evidence, with other evidence as to the

health, constitution and habits of such person, of such expectancy

represented by the figures in the following columns.

Accordingly, by its terms, former Code § 8-263.1 was irrelevant to petitioner’s case
because at no point was it "necessary to establish the expectancy of continued life
of any person from any period of such person’s life.” Neither the trial court nor the
jury needed to consider or make any finding regarding how long petitioner might
live before choosing to sentence him to life imprisonment

(§ 2254 Pet. 18-19 (alterations in original).) The Court discems no unreasonable application of
federal law and no unreasonable determination of the facts. See 28 U.S.C. § 2254(d)(1)-(2).
The Circuit Court sentenced Altizer to two terms of life imprisonment plus ten years. "T he end

of [Altizer’s] own life defines his sentence, not a determinate period of years or some abstract.

construct lif`e."" Siitt`t}i it Jt)fiirsoir No. 7: 08€V0{}5l4 2008 WL 4960436,;11*2(\¥..[) Va. Nov
l9, 2008). Accordingly, Altizer’s claims lack merit and will be DISMISSED.
lv. cwa

The § 2254 Petition (ECF No. l) will be DENIED. Altizer’s claims and tlic action will
be DISMISSED. An appeal may not be taken from the final order in a § 2254 proceeding unless
ajudge issues a certificate of appealability {"COA”). 28 U.S.C. § 2253(0)(1)(_A). A COA will
not issue unless a prisoner makes ""a substantial showing of the denial ofa constitutional riglit."`
28 U.S.C. § 2253(c)(2). This requirement is satisfied only when “reasonablejurists could debate
whether (or, for that matter. agree that) the petition should have been resolved in a different
manner or that the issues presented were ‘adequate to deserve encouragement to proceed
f`tu'ther."` Siack i'. McDam'ef._ 529 U.S, 473. 484 (200[)) (qiiott`irg Bm'e}‘<`)or i'. E.r.'e!fe. 463 U.S
880_. 893 n.4 (1983)`). Bceause Altizer fails to satisfy this staadard, a certificate of appealability
will be DENIED.

An appropriate Final Order shall issue.

lieth /
M. itannah L lm/
United Statestj]¥t\t dgc
Date: marc l’t 8 ,| ZDt‘t

Richmond. Virginia

